Citation Nr: 1544018	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to service connection for low back sprain, irritable bowel syndrome, impairment of the sciatic nerve, diabetes mellitus, sleep disorder, fibromyalgia, weight gain, acid reflux, and asthma.   


REPRESENTATION

Appellant represented by:	John Berry, Attorney




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to November 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Additional evidence was associated into the record after the May 2013 statement of the case without RO consideration, or waiver of RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, as the additional evidence is not pertinent to the PTSD claim adjudicated on the merits in this decision (any relevant findings are cumulative), there is no need to remand to the RO for consideration of the additional evidence.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for TDIU and service connection are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The PTSD does not result in deficiencies in most areas.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The record reflects that the Veteran was provided all required notice in a letter mailed in June 2010, prior to the initial adjudication of the claim. 

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained, including the records associated with the Veteran's Social Security Administration (SSA) disability benefits.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran was provided multiple examinations to determine the severity of the PTSD and to distinguish the PTSD, to the extent possible, from any other psychiatric or personality disorder.  The most recent examination was provided in February 2013.  The Veteran has not alleged a worsening of the PTSD since that examination or enumerated any specific inadequacy with the 2013 - or any other - examination.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code (DC) 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

The record reflects the Veteran's endorsement of psychiatric symptoms including diminished attention span, anhedonia, nightmares, lack of motivation, social isolation, sleep impairment, and anxiety.  She reported passive suicidal ideation in April 2009 and May 2010.  During the period of the claim, she has cared for her younger child and has gone to school, initially for criminal justice and then for cosmetology.  

VA and non-VA treatment records reveal findings of normal orientation, normal concentration, appropriate appearance, normal thought process, intact memory, adequate insight, adequate judgment, and normal speech.  Affect is normal except in May 2010, when it is described as constricted.  The records document the assignment of GAF scores of 40 (April and May 2010), 45 (April 2009 and May 2010), 48 (January 2011), 50 (May and June 2010), and 55 (April 2009 and February 2011).  A May 2010 VA medical record reveals the determination that the Veteran's "difficulty in intimate relationships [was] likely related to family of origin issues and not psych disability."  May 2010 VA medical records also reveal a determination that the Veteran did not have a "severe and persistent" psychiatric illness or impairment and that the Veteran was of "poor reliability."  The records reveals axis 1 diagnoses of PTSD, personality disorder, and mood disorders including bipolar disorder.   

A February 2009 VA examination record reveals diagnoses of posttraumatic stress disorder (PTSD) and depression secondary to PTSD.  The examiner did not review the claims file but only reviewed the "minimal" electronic record.  The Veteran reported symptoms including nightmares, avoidance, social isolation, detachment, disrupted sleep, flashbacks, anxiety, hypervigilance, daily depressed mood, decrease in sleep, anhedonia, and impairment in concentration.  The Veteran reported panic attacks when she felt unsafe and was alone.  She also reported cutting behavior and suicidal thoughts after a second in-service attempted sexual assault.  She indicated that there had been a decrease in her suicidal thoughts since she began staying home, allowing her to stay in the environment where she felt safe.  She reported intact concentration and indicated that she was the primary caregiver for her child unless she had a high level of symptoms, when she asked her significant other or sister to help.  

The examiner found the Veteran did not meet the criteria for personality disorder and that the symptoms that may mimic a personality disorder were better explained by the PTSD.  The examiner added that the Veteran did not present with an enduring pattern that was inflexible or persuasive throughout social situations and had a history of being able to maintain appropriate relationships until the military.  Thus, the examiner believed any current symptoms with regard to interpersonal functioning were due to PTSD.  

The examiner found the PTSD significantly interfered with the Veteran's normal daily activities, noting that the Veteran had difficulties with tasks that involved her leaving the house alone, and occupational functioning, noting that the Veteran had been unable to maintain a job for more than a few months due to difficulties with concentration, poor sense of safety, need for isolation, and trouble connecting with others.  

Examination revealed no impairment in thought process or communication.  The Veteran was alert and oriented with a depressed mood and mood-congruent affect.  The Veteran presented with anxiety when discussing the trauma.  Thought content was absent any hallucination or delusion, and concentration and memory were intact.  The Veteran denied current suicidal or homicidal ideation and did not exhibit any inappropriate behavior.  The examiner found the Veteran was able to attend to activities of daily living and presented with proper hygiene.  The examiner assessed the PTSD as moderate and assigned a GAF score of 45.  

A December 2009 SSA psychiatric assessment reveals findings that the Veteran was oriented with intact cognition, coherent/logical thoughts, and appropriate behavior.  There was no significant limitation of memory, adaptation, or social interaction.  Ability to maintain attention and concentration for regular periods, ability to complete a normal workday and workweek without interruption and perform at a consistent pace without an unreasonable amount of rest periods, and ability to perform activities within a schedule, maintain regular attendance, and be punctual were moderately limited but sustained concentration and persistence was otherwise not significantly limited.  The examiner found there was no significant limitations of activities of daily living due to the psychiatric condition and that the psychiatric disability would not prevent the Veteran from meeting the mental demands of simple work-related activities.  

A July 2010 VA examination record reveals the Veteran's history of severe mood swings, reporting that she will go from feeling good to feeling terrible and depressed in an instant or go from depression to anger outbursts and feelings of grandiosity.  She reported thoughts of hurting herself and cutting herself on many occasions.  She reported feelings of emptiness, abandonment, loneliness, and sadness.  She indicated that she felt as though other people were talking negatively about her and she endorsed paranoid thoughts and ideation as to how others perceived her.  She reported indecisiveness with regard to gender identity and reported that there were times she prefers females to males.  She reported that she was kicked out of school because she could not concentrate and that she stopped working because of mood swings and inability to deal with people.  

Examination revealed appropriate dress and grooming, appropriate mood and affect, and normal speech.  There was no evidence of perceptual impairment or impairment of thought.  Thought content was appropriate.  She denied suicidal ideation but reported past superficial suicide attempts.  She was oriented, and memory, concentration, abstract reasoning, and judgment appeared to be relatively intact.  Impulse control was intact during evaluation, but history indicated difficulty with impulse control.  

The examiner diagnosed borderline personality disorder and found the Veteran did not have an Axis 1 disorder.  The examiner noted that clinical impressions included borderline personality disorder during inpatient treatment in April and May 2010.  The examiner found that the Veteran's "consistent pattern of mood instability, her pattern of alternating between relationships, her pattern of valuing someone and then hating them in a moment, her pattern of hurting herself and trying to cut herself, as well as her chronic feelings of emptiness and abandonment are all associated with borderline personality disorder."  The examiner explained that the Veteran met "8 of the 9 diagnostic categories of borderline personality disorder" and that the Veteran had a "crystal clear case of borderline personality disorder which causes her to experience many other Axis I-like syndromes."  The examiner noted that the Veteran was sexually abused as a child and likely had borderline personality disorder for many years prior to service.  

The examiner assigned a GAF range of 35 to 55, with a current GAF of 55.  The examiner found the Veteran would have an extremely difficult time maintaining consistent employment due to the severity of her mood swings and personality disorder.  The examiner found the Veteran demonstrated virtually no symptoms at the time of evaluation but the Veteran had demonstrated deficiency in most areas within the previous six months.  The examiner explained that the level of occupational and social impairment varied dramatically as a consequence of her borderline personality disorder.  

An October 2011 VA examination record reveals the Veteran's history of constant depression, poor concentration, intrusive thoughts, lack of energy, anxiety, excessive anger and irritation, sleep disturbance, nightmares, crying spells, and inability to relax.  She reported episodes of verbal aggression and instances wherein she was destructive when angry.  She reported problems concentrating to the point of difficulty reading and understanding directions.  She reported that she could not work because she was scared to be around black people because her attacker was black.  She reported that her relationship with her current partner was not good mostly because he did not understand her emotional distress and became angry when she cut herself when overwhelmed. 

 Examination revealed appropriate grooming and hygiene.  Speech was clear, and the Veteran had a good ability to express herself.  Affect was sad, and mood seemed depressed.  Orientation was appropriate, and thinking was spontaneous, logical, and productive though slightly disorganized.  Thought content was notable for preoccupation with military sexual trauma and suicidal thoughts at times.  Relationships with others seemed poor in quality with a low frequency of contact and preference for being alone.  The Veteran was easily distracted.  Judgment was diminished by depression.  The examiner found the Veteran continued to have PTSD which was triggered by service.  

The examiner found the PTSD was manifested by intrusive memories, nightmares, distress when exposed to stimuli that reminded her of the trauma, diminished interest in normal events, detachment from others, restricted affect, a foreshortened future, sleep disturbance, anger outbursts, concentration problems, hypervigilance, and an exaggerated startle response.  The examiner also found the Veteran had some symptoms of depression.  The examiner found the problems associated with the PTSD occurred on a daily basis and the intensity was severe with impairment in social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  The examiner added that the Veteran had deficiencies in most areas due to suicidal ideation, obsessive preoccupation with the trauma, continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The reported that the Veteran was unemployable due to the PTSD and its effects on concentration, thought organization, social comfort, mood stability, frustration tolerance, and anger control.  The examiner indicated that the Veteran was unlikely to be able to attend work regularly or reliably or to work a full day because of her PTSD-based emotional distress.  The examiner diagnosed PTSD and borderline personality disorder by history and assigned a GAF score of 47.  

A February 2013 VA examination record reveals the Veteran's history of symptoms including social isolation, absence of friends, lack of interest, anxiety when around someone who is African-American, and nightmares.  She denied current suicidal ideation but reported previous thoughts of hurting herself, most recently several weeks earlier.  She reported that she last cut herself approximately one year earlier.  She reported that she last worked in 2008 and went back to school in 2011 and then 2012.  She reported that she could not handle dealing with new people and customers, resulting in anxiety and emotional breakdowns.  

The examiner diagnosed PTSD, bipolar disorder, and personality disorder.  The record reports that the symptoms associated with the diagnoses were chronic sleep impairment, mild memory loss, depressed mood, anxiety, disturbances of mood and motivation, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances.  The examiner determined the bipolar disorder and personality disorder were not related to service, including the reported military sexual trauma.  The examiner determined the PTSD was manifest by symptoms specifically involving the trauma, reexperiencing the trauma, avoiding events associated with the trauma, and persistent symptoms of increased arousal.  The examiner noted that one such symptom was social difficulties with African American males because that was the race of the attacker.  The examiner assigned a GAF score of 52 for the PTSD.  The examiner found the personality disorder and bipolar disorder were manifest by mood swings and impulsivity, which would make it difficult to work with the public.  The examiner reiterated that the bipolar disorder and personality disorder were not related to service or the PTSD.  The examiner determined that it was less likely than not that the PTSD prevented the Veteran from obtaining or maintaining gainful occupation in a sedentary occupation, explaining that there was no evidence the Veteran would be unable to perform tasks associated with non-public employment positions.  

After review of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  In reaching this determination, the Board acknowledges that the record includes findings or GAF scores indicative of serious or severe PTSD.  The record also includes conflicting findings that the PTSD at most results in moderate impairment, however, and that the Veteran has unrelated disorders, namely a personality disorder, that is responsible for the more significant symptoms and impairment.  Upon consideration of the evidence, the Board finds the Veteran has a personality disorder distinct from the PTSD.  In making this determination, the Board found the July 2010 VA examiner's explanation for the finding that the Veteran had a personality disorder persuasive as it is consistent with the determinations by the medical professionals during service and the service and post-service histories of cutting behavior and other symptoms prior to service.  See, e.g., July and October 2005 service treatment records (referencing history of suicidal ideation for "years," since adolescence); May 21, 2010, VA inpatient treatment record (referencing cutting behavior since age 10).  

These histories are the reason the Board finds the determination of the 2009 VA examiner that the Veteran does not have a personality disorder is not persuasive as it relies on the Veteran's histories that the symptoms began after the reported in-service stressors.  In this regard, the Board found significant the examiner's notation that the claims file was not available and only "minimal" electronic records were reviewed so the examiner relied "mostly" on interview with the Veteran.  Review of the record reveals inconsistent descriptions from the Veteran as to the nature of the in-service assaults (e.g. who was involved, when they occurred, and whether the assaults were attempts or assaults) and conflicting histories as to the onset of the symptoms, and the Board finds these inconsistencies render the Veteran less than credible regarding the onset of symptoms.  As such, the Board finds a reliance on the histories renders the 2009 VA examiner's determination that the Veteran does not have a personality disorder is less probative than the 2011 VA examiner's determination that the Veteran does.  The Board also finds the 2011 VA examiner's diagnosis of only PTSD is not probative evidence that the Veteran does not have a personality disorder because the examiner did not make a specific finding, supported by rationale, that there was no personality disorder.  

When considering the PTSD alone, the Board finds it is not manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and motivation and social and occupational functioning due to the PTSD, examination consistently reveals normal speech, thought process, orientation, and grooming and concentration and memory are generally found normal.  The Veteran has maintained a relationship with a romantic partner and is able to be the predominant caregiver for her child.  There is no evidence of loss of contact with reality or objective evidence of inability to function independently due to the PTSD.  There is evidence of anxiety, but the evidence does not suggest that any anxiety associated with the PTSD results in significant impairment.  In this regard, the Board notes that although the Veteran has reported anxiety which prevents her from driving, the record generally reveals the history that the anxiety is due to a past motor vehicle accident.  

Although the record shows reports of suicidal ideations and documents the Veteran's reports of having angry, verbal outbursts and occasional destructive outbursts, the Veteran generally denies present suicidal ideation, has reported that the ideation is transient, and generally denies actual intent and the records consistently reveal determinations that the Veteran does not pose a risk of self-harm or harm to others  Moreover, the record suggests that, at least some, of the suicidal ideation and the cutting behavior and impulse control issues are associated with the personality disorder and not the PTSD.  Based on the evidence, the Board finds there is no significant impairment of orientation, thinking, speech, judgment, or impulse control due to the PTSD during the period on appeal.  Additionally, the Board finds there is not total or near-total impairment of the Veteran's ability to work due to the PTSD.  In this regard, the Board notes that the SSA examiner and the VA examiners who distinguished the Veteran's PTSD from the personality disorder have determined that the PTSD does not result in inability to maintain or obtain gainful employment.  

The Board finds the overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  In this regard, the Board finds that the evidence indicates that the Veteran has a distinguishable personality disorder that is responsible for some of the reported symptoms and impairment.  

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  


ORDER

A rating in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

With regard to the service connection claims, the appellant has filed a timely notice of disagreement with the denial of the claims in the December 2012 rating decision.  A statement of the case has not been issued in response to the notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The claim of entitlement to a TDIU is inextricably intertwined with the service connection claims.  Thus, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the claims of entitlement to service connection for low back sprain, irritable bowel syndrome, impairment of the sciatic nerve, diabetes mellitus, sleep disorder, fibromyalgia, weight gain, acid reflux, and asthma.  The appellant and her representative must be informed of the criteria for perfecting an appeal of this issue to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Thereafter, readjudicate the appellant's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


